787 F.2d 588
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frederick Comer, Plaintiff-Appellant,v.Johnny Anthony, Michael A. Bryson, Don Clifton, and City ofBolivar, Defendants-Appellees.
85-5986
United States Court of Appeals, Sixth Circuit.
3/3/86

APPEAL DISMISSED
W.D.Tenn.
ORDER
BEFORE:  MERRITT, JONES and NELSON, Circuit Judges.


1
This matter is before the Court upon defendants-appellees' motion to dismiss which is unopposed.


2
Plaintiff appealed from the district court's order of September 11, 1985 which summarily dismissed his claim for punitive damages against the city of Bolivar, Tennessee.  His remaining claims against the city and three of its police officers, under 42 U.S.C. Secs. 1981, 1983, and 1988, are still pending.  This Court does not have jurisdiction of plaintiff's appeal because the district court chose not to certify its order as a final judgment under Rule 54(b), Federal Rules of Civil Procedure.  Moody v. Kapica, 548 F.2d 133 (6th Cir. 1976) (per curiam).  Furthermore, plaintiff's appeal was filed beyond the thirty-day limit.  Rule 4(a), Federal Rules of Appellate Procedure.  The timely filing of a notice of appeal is mandatory and jurisdictional.  Browder v. Director, Ill.  Dept. of Corrections, 434 U.S. 257, 264 (1978); EEOC v. K-Mart Corp., 694 F.2d 1055, 1060 (6th Cir. 1982).


3
It is ORDERED that the motion to dismiss is granted.